Citation Nr: 1129896	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  08-06 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for the period prior to March 15, 2006 for sinusitis with headaches.

2.  Entitlement to an initial disability rating in excess of 10 percent for the period from March 15, 2006 for sinusitis with headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for sinusitis with headaches and assigned that disability a noncompensable (zero percent) disability rating effective from June 2, 2003.  The Veteran perfected an appeal as to the initial noncompensable disability rating assigned in that decision.

During the course of this appeal, the agency of original jurisdiction (AOJ) assigned staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Specifically in an April 2007 rating decision the AOJ increased the initially assigned disability rating from zero to 10 percent, effective March 15, 2006.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Here, the Veteran's actions do not show otherwise that he is not seeking the maximum benefit throughout the appeal period.  Therefore, the Board has correctly characterized the issues as shown on the first page of this decision-even though, following the April 2007 rating decision, through some misunderstanding of the Veteran's intent, the RO treated the Veteran's continuing appeal inaccurately as a claim for an earlier effective date for assignment of a 10 percent rating for sinusitis with headaches.   See Fenderson, supra.

The issue of entitlement to an initial disability rating in excess of 10 percent for the period from March 15, 2006 for sinusitis with headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

Prior to March 15, 2006, the Veteran's sinusitis with headaches is productive of manifesting three to six non-incapacitating episodes per year of sinusitis characterized by headaches and other symptoms; but was not shown to be productive of three or more incapacitating episodes per year requiring prolonged  antibiotic treatment, or of more than six non-incapacitating episodes per year.


CONCLUSION OF LAW

For the period prior to March 15, 2006, the criteria for a 10 percent disability rating for sinusitis with headaches are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.97, Diagnostic Code 6522 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran's claim for service connection for sinusitis with headaches was granted and an initial disability rating was assigned in the December 2004 rating decision on appeal.  As the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Relevant to the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The record contains the Veteran's available service records, post-service private and VA and private treatment records, and VA examination reports.  There is no indication of the existence of any pertinent post-service treatment records that are not on file.  

The duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was afforded relevant VA examinations in January and October 2004 and April 2007, which addressed the impact of the subject disability on his ability to work.  

The findings from the examination reports are adequate for the purposes of deciding the claim on appeal decided below with respect to the claim for an initial compensable disability rating for the period prior to March 15, 2006 for sinusitis with headaches.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The claim for an initial disability rating in excess of 10 percent for the period from March 15, 2006 for sinusitis with headaches, is addressed in the remand below.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits of the Claims

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases such as this in which the Veteran has appealed the initial rating assigned at the time service connection is established, in assigning the initial rating, the Board must consider the propriety of assigning one or more levels of rating- "staged" ratings-from the initial effective date forward, based on evidence as to the severity of disability.  See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).

More recently the United States Court of Appeals for Veterans Claims (Court) has held that even in a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in deciding the claim here, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  

The Veteran's statements and testimony describing the symptoms of his service-connected disability are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2010).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

On evaluating the condition of service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, in this case, if any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board must consider both as service-connected disability.  Id.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The RO has evaluated the appealed disability rating under rating criteria for evaluating the respiratory system, for diseases of the nose and throat under 38 C.F.R. § 4.97.  The RO has evaluated the service-connected sinusitis with headaches under 38 C.F.R. § 4.97, Diagnostic Code 6510, the code for evaluation of chronic pansinusitis sinusitis.  

Under the General Rating Formula for Sinusitis (38 C.F.R. § 4.97, Diagnostic Codes 6510 through 6514), a zero percent rating requires that sinusitis be detected by X-ray only. This means that the condition is detected only, and none of the additional symptoms contained in the rating code associated with higher ratings are present.

Under the General Rating Formula for Sinusitis, a 10 percent rating requires one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

A 30 percent rating requires three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

A 50 percent rating requires osteomyelitis following radical surgery or; near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. 

38 C.F.R. § 4.97, Diagnostic Codes 6510 through 6514 (2010).

A note following 38 C.F.R. § 4.97, Diagnostic Codes 6510 through 6514 defines an incapacitating episode of sinusitis as one that requires bed rest and treatment by a physician.

During a January 2004 VA examination the Veteran reported that he has about one to two sinus infections a year that he treats with an antibiotic.  His infections included yellow-green mucous, and he has had sinus pressure headaches in the maxillary sinuses and behind the eyes, with pain he rated as six to eight out of ten.  He reported that he has these about six times a year, with headaches lasting a day to a day and a half.  He reported having occasional problems with breathing through his nose, with clear post nasal drip about six times a year, with a sore throat.  He reported that he had never had incapacitating episodes with bed rest for his sinuses.  The Veteran reported that when he had symptoms he had to slow down at work, and had not had to take time off from work for this.

On examination the Veteran had nontender frontal and maxillary sinus, no redness or swelling.  His nose was about 50 percent decreased in patency bilaterally, with no discharge or crusting or lesions noted in the nose.  The throat was without exudate or post nasal drip.  X-ray examination showed normal sinuses.  The diagnosis was intermittent maxillary sinus congestion with sinus headaches; intermittent sinus infections.

During an October 2004 VA examination the examiner noted review of the claims file records noting service treatment records showed that the Veteran had one episode of nasal congestion during service.  The Veteran reported having his last episode of sinus congestion in April 2004, which lasted some 2.5 weeks.  He did not take antibiotics for that, and the last time he took antibiotics was one year before.  

Private treatment records from the 1990s through March 2006 show treatment for periodic episodes of sinusitis.  

The report of an April 2007 VA examination shows that the Veteran reported that over the previous 2.5 years, he had had intermittent nasal congestion, associated with bifrontal headache, protracted sneezing and watering of the eyes. He reported that these episodes occurred four to five times yearly, and lasting seven to ten days.  He reported that he was last treated with antibiotic therapy about one year before.  He denied having rhinitis or recurrent epistaxis.  He reported he had not missed any work, but that when symptoms are present he did not perform mechanical work.  He reported having flare-ups of symptoms four to five times yearly lasting seven to ten days.  During episodes, he takes warm showers and restricts activities.   

On examination there was mild bilateral frontal tenderness; and no facial erythema or swelling.  Turbinates were swollen; there was a 50 percent obstruction on the left nare and 25 percent obstruction on the right nare.  The impression was intermittent recurrent sinusitis.

On review of the competent evidence including treatment records, VA examination reports, and the Veteran's competent reports of symptoms given therein, the Board finds that after granting the benefit of the doubt to the Veteran, his sinusitis with headaches warrants a 10 percent disability rating for the period of service connection prior to March 15, 2006.  

The totality of the competent evidence on file shows that during that period, the sinusitis with headaches includes symptoms productive of three to six non-incapacitating episodes per year of sinusitis characterized by headaches and other symptoms approximating the criteria for a 10 percent disability rating under Diagnostic Code 6510.  Based on the foregoing, a 10 percent disability rating is warranted.  In making this determination, the Board find the Veteran's reports of symptoms including the frequency of episodes to be completely credible and competent as to the report of his symptoms.

However, at no time during the period prior to March 15, 2006 does the Board find that the symptoms of the sinusitis with headaches approximates any schedular diagnostic criteria so as to warrant a disability rating in excess of 10 percent.  By the Veteran's own report at the most recent VA examination, these episodes of non-incapacitating episodes occurred only four to five times yearly, episodes which did not preclude him from being at work.  

There is no evidence otherwise prior to March 15, 2006 showing that the Veteran's disability was productive of three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  See 38 C.F.R. § 4.97, Diagnostic Code 6510.  Further, there is no evidence or claim that the associated headaches are productive of headaches analogous to migraine with characteristic prostrating attacks occurring on average once a month over any several month period.  Thus a higher initial disability rating during the period prior to March 15, 2006 is not warranted under criteria for evaluation of the associated headaches.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).  

Note that the rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  However, according to Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."  The evidence does not show and the Veteran has not claimed to have such headaches associated with his service-connected sinusitis with headaches.

Moreover, while the Board has considered the Veteran's statements regarding the severity of his sinusitis with headaches during the period prior to March 15, 2006, and acknowledges that he is competent to report his symptomatology, his statements do not provide a basis for an initial disability rating in excess of 10 percent during the period prior to March 15, 2006.  Thus, an initial disability rating of 10 percent but no more for sinusitis with headaches is for application for the entire appellate period prior to March 15, 2006.  38 C.F.R. § 4.97, Diagnostic Code 6510; Fenderson, supra.

 
ORDER

Subject to the law and regulations governing payment of monetary benefits, an initial disability rating of 10 percent for sinusitis with headaches for the entire appellate period prior to March 15, 2006, is granted. 
 

REMAND

The claim for an initial disability rating in excess of 10 percent for the period from March 15, 2006 for sinusitis with headaches must be remanded for further development for the following reasons.  The most recent treatment records on file are dated in March 2006, more than five years ago; and the most recent VA examination of the Veteran's sinusitis with headaches was in April 2007, which is more than four years ago.  

Given the extended passage of time since the most recent treatment records on file and the last VA examination of the condition of the Veteran's sinusitis with headaches, the claim should be remanded to obtain any existing relevant treatment records presumably generated over that period, and to afford the Veteran a contemporaneous examination of the condition that takes into consideration any recent treatment of the sinusitis condition.   As such, pursuant to VA's duty to assist, the Veteran must be afforded appropriate examination with respect to the Veteran's sinusitis with headaches.  See Daves v. Nicholson, 21 Vet. App. 46 (2007); see also Green v. Derwinski, 1 Vet. App. 121, 123-24 (1991).  Any relevant treatment records should be obtained beforehand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records pertinent to the Veteran's sinusitis with headaches.  This should specifically include but is not limited to obtaining VA treatment records since April 2007, paper copies of any such VA electronic treatment records not on file, and any private treatment records since March 2006.

2.  Notify the Veteran that he may submit statements describing fully the various symptoms resulting from his sinusitis with headaches, and the impact of these symptoms on his ability or inability to work.

3.  After associating all outstanding VA and private treatment records and statements provided in reply to the above with the claims folder, the RO should schedule the Veteran for appropriate VA examination to determine the nature, extent, frequency and severity of any impairment related to the Veteran's sinusitis with headaches.  The claims folder should be made available to and reviewed by the examiner.  The examiner should identify all sinusitis pathology found to be present.  The examiner should conduct all indicated tests and studies.    

The examiner should comment on the frequency per year of any non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting; and on whether there have been any incapacitating episodes (requiring bed rest and treatment by a physician), and if so, the frequency of any incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment.  The examiner should comment on whether there has been any osteomyelitis following radical surgery or; near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

The examiner should describe any associated headaches to include the nature and frequency, including the frequency of any prostrating headaches, and comment on whether associated headaches are productive of severe economic inadaptability.  The examiner must also comment on the effects of the sinusitis condition on the Veteran's ability to work. 
 
All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the claim for an initial disability rating in excess of 10 percent for the period from March 15, 2006 for sinusitis with headaches.  If a benefit sought remains denied, the Veteran and his representative must be furnished an SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


